Third District Court of Appeal
                               State of Florida

                          Opinion filed May 18, 2022.
       Not final until disposition of timely filed motion for rehearing.

                              ________________

                             No. 3D18-1875
                      Lower Tribunal No. F16-21436
                              ________________


                          Douglas Blackman,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.



     An Appeal from the Circuit Court for Miami-Dade County, Alan S. Fine,
Judge.

     The Law Offices of Grey and Mourin, P.A., and Jason Grey and Lana
Cucchiella, for appellant.

    Ashley Moody, Attorney General, and Sonia Perez, Assistant Attorney
General, for appellee.


Before LINDSEY, HENDON, and BOKOR, JJ.

     LINDSEY, J.

     Appellant Douglas Blackman (Defendant below) appeals from a

conviction and sentence for second-degree murder while in possession of a
firearm. Blackman raises four main issues on appeal, but we write solely to

address the alleged errors related to what is commonly referred to as an

Allen charge. 1 Based on the totality of the circumstances, we agree with the

trial court that no Allen charge was necessary because the jury did not

express deadlock. We therefore affirm. 2

     I.     BACKGROUND

          Blackman was charged and tried for the second-degree murder of

Jerrod Rolle. The trial commenced on Wednesday, June 27, 2018, and

ended on Friday, June 29, 2018.          Jury deliberations began on Friday

afternoon at 2:52 p.m. Shortly after 5:00 p.m., the jury asked to rehear

testimony from one of the witnesses. As the audio recording was being

queued, the jury sent a note that read: “if we have not made a decision, we

will leave by 7:30.” The audio recording was then played for the jury, and

the jurors resumed deliberations at around 6:00 p.m. At 6:47 p.m., the jury

returned a unanimous guilty verdict of second-degree murder.




1
  Florida’s standard Allen charge is a “carefully crafted . . . instruction that
allows a jury to continue deliberations after it has announced its inability to
do so, where there is a reasonable basis to believe a verdict is possible,
while cautioning jurors that they should not abandon their views just to get a
verdict or to accommodate the majority.” Thomas v. State, 748 So. 2d 970,
977 (Fla. 1999); see also Fla. Std. Jury Instr. (Crim.) 4.1.
2
    We affirm, without further discussion, the other issues raised on appeal.

                                        2
     The Defense asked the jury to be polled. The first five jurors assented

to the verdict, but Juror Dowell became distressed and began to cry when

she was asked if she agreed:

            CLERK: [Juror] Dowell

            DUROR DOWELL: Umm–

            THE COURT: Ms. Dowell, I can appreciate the
            depth of emotion. I don’t want to make any
            presumptions about what it means. Are you able to
            answer the question with either a yes or no?

            JUROR FLACK: She doesn’t feel like she can
            answer.

     At sidebar, defense counsel informed the court that Juror Flack had

her arm around Juror Dowell and was whispering to her.           The court

responded: “[f]air enough. She’s making comments; she has her arm around

her, for the record, and she’s comforting her.” The following exchange then

took place between the court and Juror Flack:

           THE COURT: So, Ms. Flack? I understand and
           have no problem with the fact that you’re
           comforting Ms. Dowell. On the other hand, we
           don’t know what you’re saying to her. It could
           be a lot of different things at this point.

           JUROR FLACK: I wasn’t saying anything.

           THE COURT: Okay. I couldn’t be sure if you
           were saying anything because the back of your
           head was to me—

           JUROR FLACK: Right, right.

                                    3
             THE COURT: —and you were looking toward
             her face. Okay.

             JUROR FLACK: She feels she can’t answer.

      The court then told Juror Dowell: “we’re kind of at an impasse. I need

a yes or — if it’s your verdict or it’s not your verdict.” Juror Dowell responded:

“[i]t’s not my verdict.”

      The jurors were sent back to the jury room, and the court discussed

with the parties how best to proceed. The State asked the court to instruct

the jury to continue deliberations. The Defense argued the jury could not

continue deliberations because the jury form had been signed, and moved

for a mistrial arguing it was coercive for Juror Dowell to go back into the jury

room in the state she was in. In response, the State argued that Juror Dowell

never said anything about feeling coerced or pressured and that “[t]his is

rampant speculation.” The court ultimately denied the motion for mistrial.

      The court called the jury back and provided the following instruction:

             So, ladies and gentlemen, included in the jury
             instructions that I read to you, and that were sent
             back with you is the requirement that the[] jury be
             unanimous. I am going to give you a further
             opportunity to either become unanimous or declare
             that you cannot reach a unanimous verdict.




                                        4
      After the court instructed the jury to continue deliberating, the Defense

again moved for mistrial “because it’s coercive to send Ms. Dowell back to

the jury room.” The court denied the motion, explaining its ruling as follows:

               It is not clear to me that what happened with Ms.
               Dowell was coercive. I see no specific evidence of
               that. It could very well be that she simply does not
               want to be responsible for such a significant verdict.
               There has been no interaction between the jury,
               other than -- Ms. Flack had her arm around her to
               comfort her when she indicated distress and didn’t
               answer the Court’s inquiry.

      The jury resumed deliberations at 7:05 p.m. Minutes later, at 7:09 p.m.,

the jury sent the following note: “We cannot reach a unanimous verdict

today.” The Defense again moved for mistrial, arguing that “based on the

representations by Ms. Dowell, who -- I believe the record’s clear that would

not be her verdict -- that is not her verdict, Judge, that defense would argue

that the Court hangs the jury. That should be a mistrial.”              The State

responded as follows: “the note speaks for itself. They’re done for the day;

they didn’t say they were done. They can come back Monday.”

      When the court suggested the possibility of an Allen charge, the

Defense objected: “Judge, defense is not requesting an Allen charge.

Defense believes that an Allen charge would further coerce Ms. Dowell.” The

jury was called back into the courtroom and was given the following

instruction:



                                         5
           I’ve received your note, and I understand, and that’s
           fine. We will then let you go for the weekend. . . . But
           since we’re not finished with the case, you need to
           come back Monday morning at 9 o’clock.

     After this instruction, Juror Flack addressed the court:

           JUROR FLACK: If it makes me physically sick to
           come back on Monday, do I have to come back on
           Monday? It’s very, very -- This was extremely
           stressful, and I am definitely not feeling well.
           Definitely not feeling well. I’m not even comfortable
           with everyone here.

           THE COURT: Let’s -- let me respond to you by
           saying --

           JUROR FLACK: I actually feel sick.

           THE COURT: -- that I hope you feel better soon. I do
           understand that a decision of this magnitude can
           make one anxious. I do need you to come to the
           courthouse, and if you’re feeling so badly that you
           cannot deliberate, that’s something I need to put on
           the record at that time. I can’t have you not show up.
           Okay? Thank you.

The Defense moved for mistrial based on Juror Flack’s comments, and the

court denied the motion.

     The jury reconvened on Monday morning. Although the Defense had

asked the court not to give an Allen charge on Friday, the Defense requested

a formal Allen charge before deliberations on Monday:

           [DEFENSE]: The defense believes that Your Honor
           gave a modified Allen charge on Friday . . . . The
           defense would ask that you formally Allen charge
           them at this point, being that Ms. Dowel[l] is -- was

                                      6
            visibly upset, being that Ms. Flack then spoke up --
            Ms. Flack then spoke up after they were called back
            and said she’s physically sick.

            THE COURT: Alright. So, you want me to give the full
            Allen charge?

            [DEFENSE]: Yes, Judge.

            THE COURT: Does State agree?

            ....

            [STATE]: At this juncture, Judge, the jury hasn’t said
            they are dead locked. In fact, they said they were
            unanimous. Obviously, based on the display in court
            we know they are not -- at least publicly unanimous.
            So, I would ask for them to deliberate and let us know
            that they are --

            THE COURT: So, that’s a no?

            [STATE]: That would be a no, Judge.

            THE COURT: Okay.

The court denied the Defense’s request for a formal Allen charge and the

Defense’s subsequent motion for a mistrial.

      The jury resumed deliberations shortly after 10:30 a.m. At 10:40 a.m.,

the court received a note from Juror Dowell that read: “I truly think defendant

should have a lesser sentence due to the lack of evidence, no weapon, no

fingerprints, just a reliable witness.” The Defense again moved for mistrial

and for an Allen charge, arguing “[i]f that is not an indication . . . they cannot

reach a unanimous verdict, I’m not sure what is, Judge.”

                                        7
      The court denied the Defense’s motion and request for an Allen

charge, explaining, “[t]his is not a question of whether he’s guilty or not. She

is indicating she thinks he should get a lesser sentence, not that he’s not

guilty. . . . I think it calls for a response.” The court then called the jury back

to the courtroom and addressed Juror Dowell’s note:

            THE COURT: . . . So, Ms. Dowel[l] wrote a note that
            says, “I truly think the defendant should have a lesser
            sentence due to the lack of evidence, no weapon, no
            fingerprints, just a reliable witness.” Let me turn it
            over to the clerk for court exhibit.

                  So, my response is as I previously instructed
            you, and it’s in the written final instructions, the
            sentencing phase of the trial is exclusively for the
            Court. And that’s outside the province of the jury. It’s
            one of those things that the jury makes one decision
            or multiple decisions but none of them are the
            sentencing decision. I have read your note, I
            understand your note and I will be considering your
            note depending on what happens, okay? Thank you
            very much. Please resume your deliberations.

      Deliberations resumed at 10:52 a.m. At 11:00 a.m., the jury returned

with a guilty verdict of second-degree murder with actual possession of a

firearm. The jury was again polled, and all jurors assented to the verdict. 3

      Following the verdict, the Defense moved for a new trial arguing that

(1) the trial court abused its discretion by sending a visibly distraught


3
 In its written order denying the Defense’s motion for new trial, the court
noted that “when the jury was polled following their final verdict, Juror Dowell
calmly and confidently confirmed that she agreed with the verdict . . . .”

                                        8
dissenting juror back to deliberate and (2) pursuant to Campbell v. State, 186

So. 3d 577 (Fla. 3d DCA 2016), the court was required to give an Allen

charge when Juror Dowell indicated for the second time that she was

uncomfortable rendering a verdict.

      The trial court denied the motion for new trial in a detailed, written

order, explaining its decision, in part, as follows:

              A juror did dissent in the jury deliberation process,
            but dissent does not constitute deadlock. At no time
            was there a reason to believe the jury was
            deadlocked. In fact, the various notes from the jurors
            show a jury studying the evidence and
            conscientiously trying to reach a verdict. At no point
            in the deliberation process did the jury foreman or
            any individual juror announce that they were unable
            to come to a unanimous decision. There were
            indications     of   frustration    and      discomfort.
            Nevertheless, such feelings often arise when making
            substantial group decisions, and they are not
            indicative of a deadlocked jury deliberation process.
            An Allen charge is only appropriate when the jury
            indicates deadlock.

      The court also distinguished Campbell, a case in which this Court held

that the trial court reversibly erred when it failed to give the standard Allen

charge after a juror sent two notes advising the court of her unwillingness to

continue deliberations and her inability to reach a verdict: “The case currently

before the Court is different from Campbell because the dissenting juror here

never indicated an inability to reach a verdict.”

      Following entry of the final judgment, Blackman timely appealed.

                                        9
   II.     ANALYSIS

         In Allen v. United States, 164 U.S. 492, 501 (1896), the United States

Supreme Court held that it is not error for a trial court to urge the jury to reach

a verdict when the jury has returned without reaching a unanimous decision.

Consequently, this type of instruction has come to be known as an Allen

charge. Florida courts have long recognized that “a trial court should not

couch an instruction to a jury or otherwise act in any way that would appear

to coerce any juror to reach a hasty decision or to abandon a conscientious

belief in order to achieve a unanimous position.” Thomas v. State, 748 So.

2d 970, 976 (Fla. 1999).

         To strike the proper balance between urging a deadlocked jury to reach

a unanimous decision and avoiding an atmosphere of coercion, Florida’s

standard Allen instruction provides as follows:

                             4.1 JURY DEADLOCK

                    I know that all of you have worked hard to try to
              find a verdict in this case. It apparently has been
              impossible for you so far. Sometimes an early vote
              before discussion can make it hard to reach an
              agreement about the case later. The vote, not the
              discussion, might make it hard to see all sides of the
              case.

                     We are all aware that it is legally permissible
              for a jury to disagree. There are two things a jury can
              lawfully do: agree on a verdict or disagree on what
              the facts of the case may truly be.



                                        10
                 There is nothing to disagree about on the law.
           The law is as I told you. If you have any
           disagreements about the law, I should clear them up
           for you now. That should be my problem, not yours.

                 If you disagree over what you believe the
           evidence showed, then only you can resolve that
           conflict, if it is to be resolved.

                  I have only one request of you. By law, I cannot
           demand this of you, but I want you to go back into the
           jury room. Then, taking turns, tell each of the other
           jurors about any weakness of your own position. You
           should not interrupt each other or comment on each
           other’s views until each of you has had a chance to
           talk. After you have done that, if you simply cannot
           reach a verdict, then return to the courtroom and I will
           declare this case mistried, and will discharge you
           with my sincere appreciation for your services.

                 You may now retire to continue with your
           deliberations.

Fla. Std. Jury Instr. (Crim.) 4.1.; see also Thomas, 748 So. 2d at 977.

     In short, an Allen charge “is designed to bring a deadlocked jury

together, if possible, so that a unanimous verdict may be rendered without

any juror giving up his or her conscientious convictions.” Warren v. State,

498 So. 2d 472, 475 (Fla. 3d DCA 1986).

     Importantly, because an Allen charge is itself coercive, it can be error

to give the instruction prematurely. See Moore v. State, 635 So. 2d 998, 999

(Fla. 4th DCA 1994) (“We agree with appellant that the trial court erred in

giving a deadlock charge to the jury, over appellant’s objection, on the same



                                     11
Friday afternoon that the jury began deliberations, and at a time when there

was no indication that the jury was deadlocked.”); Armstrong v. State, 364

So. 2d 1238, 1238 (Fla. 1st DCA 1977) (holding that giving the Allen charge

was error “when the jury, after having retired to consider the verdict, returned

to the courtroom with a question and, without indication from the jury that

they were deadlocked”); Kozakoff v. State, 323 So. 2d 28, 30 (Fla. 4th DCA

1975) (“[A]n Allen charge (sometimes referred to as a ‘dynamite’ charge) to

the jury . . . before the jury indicated that they might not be able to reach a

decision and . . . demanding that the jury reach a verdict . . . prejudiced

appellant’s right to a hung jury.”).

      Blackman argues the trial court erred with respect to delivery of an

Allen charge during four stages of jury deliberations: (1) When Juror Dowell

disagreed with the verdict during polling; (2) when the jury sent a note stating

it could not reach a unanimous verdict “today”; (3) when Juror Flack asked

to be excused from returning to deliberate on Monday; and (4) when Juror

Dowell sent a note stating that Blackman should have a lesser sentence.

       We review these alleged errors under the totality of the circumstances

to determine whether the trial court’s actions were coercive. See Thomas,

748 So. 2d at 976 (“[T]he applicable standard of review is whether, under

the totality of the circumstances, the trial judge’s actions were coercive.”);

Baptiste v. State, 306 So. 3d 306, 308 (Fla. 3d DCA 2020), approved, 324

                                       12
So. 3d 453 (Fla. 2021) (“A trial court commits error when it couches an

instruction to a jury or otherwise acts in any way that would appear to coerce

any juror to reach a hasty decision or to abandon a conscientious belief in

order to achieve a unanimous position.” (quoting Nottage v. State, 15 So. 3d

46, 48 (Fla. 3d DCA 2009))).         We review the trial court’s rulings on

Blackman’s various motions for mistrial under the abuse of discretion

standard. See Tejeda-Bermudez v. State, 427 So. 2d 1096, 1097 (Fla. 3d

DCA 1983).

        1. Juror Dowell’s Dissent During Polling

        Blackman argues that once Juror Dowell dissented from the verdict,

the court had no option but to send the jury back with a formal Allen

instruction. We disagree.

        As an initial matter, this was not the argument raised below in response

to Juror Dowell’s dissent.       After Juror Dowell dissented, counsel for

Blackman argued that the jury was not permitted to continue deliberations

because the verdict form had been signed. 4 The Defense then moved for

mistrial, arguing that any further deliberations would coerce Juror Dowell.

        Blackman’s argument below is undermined by Florida Rule of Criminal

Procedure 3.450, which concerns polling the jury. The rule provides that “[i]f



4
    This argument has not been raised on appeal.

                                       13
a juror dissents, the court must direct that the jury be sent back for further

consideration.” (Emphasis added). This is exactly what the trial court did.

See State v. Brown, 678 So. 2d 849, 850 (Fla. 3d DCA 1996) (“Because in

this case the juror repudiated her verdict prior to being discharged, the trial

court was entirely correct in directing the jurors to return to the jury room and

continue their deliberations.”).

      With respect to Blackman’s argument on appeal that the trial court was

required to give a formal Allen charge at this juncture, though we recognize

this challenging situation could potentially give rise to coercion, the trial court

is in a better position than this Court to fully evaluate the circumstances. See

Evans v. State, 248 So. 3d 155, 160 (Fla. 4th DCA 2018) (“On this record,

we must defer to the trial court’s superior vantage point at trial, and we hold

that the court did not abuse its discretion in denying the motion for mistrial.”).

      In considering the totality of the circumstances, we agree with the trial

court that there was no indication the jury was deadlocked. 5 Instead, it is

clear from the record that the jury had actively deliberated for less than four

hours before reaching an ostensibly unanimous verdict before polling.


5
  To be clear, we do not hold that the jury must explicitly tell the trial court it
is “deadlocked.” However, to avoid a premature Allen charge, which is itself
coercive, there must be some reasonable indication that the jury is at an
impasse. See Campbell, 186 So. 3d at 580 (holding that the trial court
reversibly erred when it failed to give the standard Allen charge after a juror
sent two notes advising the court she could not agree to a verdict).

                                        14
Further, Juror Dowell never stated she had been coerced, and it is unclear

whether her dissent during polling was a last-minute recantation or whether

she had communicated to the other jurors her disagreement.

      As the trial court noted, feelings of frustration and discomfort often

arise when making substantial group decisions, but they are not necessarily

indicative of a deadlocked jury. Consequently, because the jury had not yet

expressed deadlock, we also disagree with Blackman that the trial court’s

instruction to continue deliberations amounted to a “modified” Allen charge. 6

In this difficult situation, we conclude the court correctly followed Rule 3.450.

      2. The Jury’s Note Stating, “[w]e cannot reach a unanimous
         verdict today.”

      Blackman attempts to frame the jury’s note at the end of the day on

Friday as a statement that it was at an impasse. Blackman further argues

that the court’s instruction to return on Monday morning for further

deliberations was an improper second modified Allen charge. 7 We disagree

for the same reason this argument was rejected below. The note did not



6
  A modified Allen charge deviates from the standard deadlock instruction.
“Florida courts have demonstrated extreme sensitivity to the potential
coercive effect of such jury charges . . . .” Palmer v. State, 681 So. 2d 767,
767 (Fla. 5th DCA 1996).
7
  “[T]wo or more consecutive Allen (or modified) charges provide sufficient
indicia of coercion, particularly where the jury has repeatedly indicated its
division with a sole holdout.” Baptiste, 306 So. 3d at 308–09.

                                       15
indicate the jury was deadlocked; it simply stated the jury was finished for

the day. This is even more apparent when read in context with the jury’s

earlier note informing the court of the jury’s desire to leave by 7:30 p.m.

      We also observe that in addition to there being no indication the jury

was deadlocked, counsel for Blackman never requested an Allen charge

during the deliberations on Friday. Indeed, when the court suggested the

possibility of an Allen instruction, Blackman objected on the basis that it

would be coercive.

      3. Juror Flack’s Request to be Excused from Returning

      Immediately after the trial court instructed the jury to return on Monday,

Juror Flack informed the court she was not feeling well due to extreme

stress, and she asked if she had to return on Monday. The court responded

as follows:

              I do understand that a decision of this magnitude can
              make one anxious. I do need you to come to the
              courthouse, and if you’re feeling so badly that you
              cannot deliberate, that’s something I need to put on
              the record at that time. I can’t have you not show up.
              Okay? Thank you.

      Blackman argues this amounted to a third modified Allen charge. We

disagree. Though Juror Flack expressed anxiety and discomfort at the

thought of coming back to deliberate, she never expressed an inability to

agree to a verdict. Juror Flack’s concerns and the trial court’s response had



                                       16
nothing to do with a deadlocked jury or a holdout juror. Consequently, it was

not error for the court to request that Juror Flack return to fulfill her duty so

long as she was able. See Tumblin v. State, 156 So. 3d 5, 6 (Fla. 4th DCA

2014) (holding there was no error when a juror indicated she did not know if

she could continue, and the judge did not pressure her but gave her an

opportunity to continue).

      Blackman further contends that the circumstances in this case are

comparable to the coercive circumstances in Thomas; however, the facts in

Thomas are far different from those here. In Thomas, “the jury began its

deliberations at approximately 7 p.m. Saturday night and did not recess until

after 4:30 a.m. the next morning. During the all-night deliberations, the jury

expressed its deadlock on several occasions.” 748 So. 2d at 974 (footnote

omitted). Further, after being informed several times of deadlock, the trial

court, at 4:30 a.m., ordered the jurors to report back later that day at 1 p.m.

Id. at 975-76.

            [A]t this point, the foreman interrupted and told the
            court: “The discussions have broken down to open
            hostility. It’s an unpleasant environment. Quite
            frankly, I don’t think we’ll ever reach a decision. I’m
            embarrassed to say that, but it is a fact.” Thomas
            again moved for a mistrial, noticing that several jurors
            were crying and some had begun to leave the jury
            box. Finally, the judge adjourned the proceedings
            and instructed the jury to come back to try again,
            saying, “If we don’t get it done, that will be the effort
            that we’ll have to make to try to resolve this.”

                                       17
Id. at 976. The Florida Supreme Court in Thomas found that several factors

combined to create an atmosphere of coercion. Id. at 976-77.

      Here, by contrast, the jury did not deliberate all night, but instead for

less than four hours until just after 7:00 p.m. on a Friday. And unlike in

Thomas, the jury never expressed deadlock, let alone on several occasions.

Although Juror Dowell and Juror Flack were at times visibly distressed, they

never indicated they could not agree to a verdict, and the trial court judge did

not observe any coercion.

      4. Juror Dowell’s Note Requesting a Lesser Sentence

      Shortly after the jury returned to deliberate on Monday morning, Juror

Dowell sent the following note to the court: “I truly think defendant should

have a lesser sentence due to the lack of evidence, no weapon, no

fingerprints, just a reliable witness.” In response, the court instructed the

entire jury that “the sentencing phase of the trial is exclusively for the Court.

And that’s outside the province of the jury.” The court then asked the jury to

resume deliberations.

      Blackman’s final argument is that this amounted to a fourth modified

Allen charge. We disagree. Nothing in Juror Dowell’s note expresses an

inability to reach a decision. We therefore cannot conclude the court’s




                                       18
response, which simply clarified the proper role of the jury, was a modified

Allen charge or resulted in improper coercion.

   III.     CONCLUSION

          On this record, we recognize the difficulty of the situation below.

However, based on the totality of the circumstances, we agree with the trial

court that the jury never expressed deadlock, and consequently, no Allen

charge was necessary. Further, on the record before us, we cannot find that

that trial court abused its discretion in denying the motions for mistrial. We

therefore affirm.

          Affirmed.




                                       19